       Case 2:19-cv-01542-DJH Document 23 Filed 06/18/19 Page 1 of 2




 1   Nathan Brown (SBN 033482)
     15100 N 78th Way Suite 203
 2   BROWN PATENT LAW
 3   Scottsdale, AZ 85260
     Phone: 602-529-3474
 4   Email: Nathan.Brown@BrownPatentLaw.com
 5
     Stefan Coleman
 6   LAW OFFICES OF STEFAN COLEMAN P.A.
 7   201 S. Biscayne Blvd 28th Floor
     Miami, FL 33131
 8   Phone: 877-333-9427
     Facsimile: 888-498-8946
 9
     Email: law@StefanColeman.com
10
     Avi R. Kaufman
11
     KAUFMAN P.A.
12   400 NW 26th Street
     Miami, FL 33127
13   Phone: 305-469-5881
14   Email: Kaufman@KaufmanPA.com
15   [Additional counsel appearing on signature block]
16
                        IN THE UNITED STATES DISTRICT COURT
17                          FOR THE DISTRICT OF ARIZONA
18
      Ty Kempton, individually and on behalf        Case No. 2:19-cv-01542-DJH
19    of all others similarly situated,
20
                    Plaintiff,
21                                                  NOTICE OF SETTLEMENT
      v.
22
23    Zip Capital Group, LLC, a Delaware
      company,
24
25                  Defendant.
26
27          Plaintiff Ty Kempton hereby gives notice that the parties have reached a
28   settlement in principle of Plaintiff’s individual claims, and respectfully requests that all


     Notice of Settlement - 1
       Case 2:19-cv-01542-DJH Document 23 Filed 06/18/19 Page 2 of 2




 1   current deadlines be suspended for 30 days to allow the parties to memorialize their

 2   settlement in a written agreement.
 3
     Dated: June 18, 2019                 /s/ Nathan Brown
 4                                        Nathan Brown
 5                                        Telephone: (602) 529-3474
                                          Nathan.Brown@BrownPatentLaw.com
 6                                        Local Counsel for Plaintiff and the putative Class
 7
                                          Stefan Coleman
 8                                        law@stefancoleman.com
                                          LAW OFFICES OF STEFAN COLEMAN, P.A.
 9
                                          1072 Madison Ave. #1
10                                        Lakewood, NJ 08701
                                          Telephone: (877) 333-9427
11                                        Facsimile: (888) 498-8946
12
                                          Avi R. Kaufman
13                                        kaufman@kaufmanpa.com
14                                        rachel@kaufmanpa.com
                                          KAUFMAN P.A.
15                                        400 NW 26th Street
16                                        Miami, FL 33127
                                          Telephone: (305) 469-5881
17
18                                        Attorneys for Plaintiff and the putative Class

19
20
21
22
23
24
25
26
27
28



                                               2
